Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Shen (US. 5,914863) teaches “A dual direction connector interface comprising: a housing having first and second sides transverse to each other; first and second dielectric bodies carried in the first and second sides, respectively, and having first and second bores formed therethrough, respectively; a conducting pin carried within the housing, the conducting pin having a head and a shank; and the first and second passages are registered with the first and second bores, respectively.”(Connector 12, housing 4, and Pin 41)
Shen (US. 5,914863) does not teach “first and second conductive bodies carried on the head of the conducting pin, and having first and second passages, respectively, formed therein for receiving a center conductor of a coaxial cable.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-9 are dependent on claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 10 Shen (US. 5,914863) teaches “A dual direction connector interface comprising: a housing having first and second sides transverse to each other, for receiving a center conductor through one of the first and second sides; a conducting pin carried within the housing, the conducting pin having a head and a shank; and wherein the first and second passages are registered with the first and second sides, respectively.”(Connector 12, housing 4, and Pin 41)
Shen (US. 5,914863) does not teach “first and second conductive bodies carried on the head of the conducting pin, and having first and second conical passages, respectively, formed therein for receiving the center conductor.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 10, these limitations, in combination with remaining limitations of claim 10, are neither taught nor suggested by the prior art of record, therefore claim 10 is allowable.
Claims 11-17 are dependent on claim 10 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 18 Shen (US. 5,914863) teaches “An RF device comprising: 
a device housing formed from a faceplate secured to a backplate; a control board carried within the device housing, the control board having a coaxial post extending therefrom; a connection assembly on the device housing comprising first and second connections oriented transverse with respect to each other; and a dual direction connector interface within the device housing, comprising a conducting pin electrically coupled to the coaxial post.”(Connector 12, housing 4, and Pin 41)
Shen (US. 5,914863) does not teach “wherein the conducting pin has a head on which are carried first and second conductive conical bodies registered with the first and second connections, respectively.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 18, these limitations, in combination with remaining limitations of claim 18, are neither taught nor suggested by the prior art of record, therefore claim 18 is allowable.
Claims 19-20 are dependent on claim 18 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831